 DEPENDABLE PARTS, INC.581the Rocky Mount plant were to cease operations, it would result ina completeshutdown of the Wilson plant.As noted above, in 1946 the Board found appropriate a unit con-fined to the Rocky Mount production and maintenance employees.Due to substantial changes in the Employer's operations, and the factthat our earlier decision was based primarily upon : (1) the extentof the petitioner's organization, a factor to which the Board is nowprecluded from giving controlling weight; 6 (2) the absence of em-ployee interchange, which interchange the record herein reveals nowexists; and (3) the geographical separation of the plants, which, byitself, is not sufficient reason to render a unit inappropriate; 7 we deemour earlierdecision not controlling.In view of the foregoing, and particularly the integration and in-terdependence of operations, common supervision, uniformity of work-ing conditions, and close community of employee interests in the twoplants,8 we are of the opinion that the requested unit limited to theRocky Mount employees is too narrow in scope to be appropriate .9We shall, therefore, dismiss the petition.10[The Board dismissed the petition.]°SeeMar) ay Corporation of America-Ecorse Plant,101 NLRB 313 at 315.7 SeeIlerpolsheimer Company,100:NLRB 1452 at 1453.See alsoBoland ManufacturingCompany,83 NLRB 1254 at 1255, where the Board found that 2 plants located 30 milesapart constituted an appropriate unit8 Phallsps-Jones Corporation.96 NLRB 153 at 154° SeeeAcme Electric Corporation,102 NLRB 1233 at 1234-1235;Homestake MiningCompany,105 NLRB 198 at 200-201, and RossLumber Company,94 NLRB 636 at 637.10 In view of our disposition of this case, we find it unnecessary to pass upon other issuesraised at the hearing concerning the unit inclusion of certain employee classificationsDependable Parts, Inc. 1andTeamsters,Chauffeurs, Warehouse-men and Helpers Local Union No. 612,International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, AFL,Petitioner.Case No. 10-RC,-3012.May 3, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Gilbert Cohen, hear-ing officer. The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is an Alabama corporation engaged at its plantin Birmingham, Alabama, in the wholesale distribution of automobileparts.During the past year the Employer purchased automobile parts1 The Employer's name appears as amended at the hearing112 NLRB No. 77. 582DECISIONSOF NATIONAL LABOR RELATIONS BOARDvalued at more than$500,000 directly from points outside the State-of Alabama.During the same period,the Employer made directout-of-State sales in excess of $100,000.We find that the Employer is-engaged in commerce within the meaning of the Act, and that it willeffectuate the policies of the Act to assert jurisdiction.22.The labor organization involved claims to represent certain em-ployees of the Employer.The Employer refused to stipulate thatthe Petitioner is a labor organization within the meaning of the Act.We find that the Petitioner is a labor organization, as it exists forthe purpose of engaging in collective bargaining with the Employerwith respect to wages, hours,and other conditions of employment.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and(7) of the Act.At the hearing and in its brief, the Employer made a motion to.dismiss based on the ground that the petition is invalid because blankswere left in the spaces provided in the petition form for indicatingwhether or not the petition was supported by 30 percent of the em-ployees and for showing that the Employer had refused to recognizethe Petitioner.The fact that a petition does not show on its facethat it is supported by the requisite percentage of employees is not aground for dismissing the petition.Showing of interest is a matterfor administrative determination and the failure to indicate such ismerely a technical defect which is not prejudicial.'The failure toindicate on the petition that the Employer either affirmatively refusedto recognize the Petitioner or made no reply is likewise a technicalomission which does not prejudice the Employer.The Act does notrequire a showing that the employer refused to recognize the petitionerbefore the petition was filed where, as in the instant proceeding, theEmployer refused at the hearing to grant recognition.44.The Petitioner seeks a unit comprised of countermen,pickers,porter, receiving clerk, shipping clerk, stock clerks, and the truck-driver at the Employer's plant.The Employer contends that dueto the integration,similarity of working conditions,employee inter-changeability,and common supervisionallof its employees, includingthe assistant manager, specifier,outside salesmen,price and locationclerk, filing clerk(Miss Murchinson),inventory control clerks, billingclerk, daily report clerk, and secretary,should be included in the unit.There is no previous history of collective bargaining affecting any ofthe employees involved in this proceeding.The record does not dis-close that any other union is seeking to represent the employees whomthe Petitioner would exclude.2.TonesboroGrain DryingCooperatme,110 NLRB 4813 Petco Corporation,98 NLRI3 150. at 1524GeneralShoeCorporation,109 NLRB 018 DEPENDABLE PARTS, INC.583The Employer is engaged in the wholesale distribution of automo-'bile parts.Its 26 employees work primarily in a 1-floor warehouseunder the general supervision of a manager,with no lower level ofsupervision.It appears from the record that all employees are sub-ject to the same vacation plan, insurance program, sick leave privileges,bonuses, and pension program. Contrary to the contention of the Em-ployer, the Petitioner would exclude the classifications and individualsdiscussed below :Specifier,price and location clerk, filing clerk(Missillurchinson),inventory control clerk,billing clerk,anddaily report clerk:These 6hourly paid employees who work in 2 offices on the warehouse floor, areengaged in clerical work connected with the location,shipment, andinventory of the Employer's goods.The Employer's administrativeclerical work is performed by Liberty Motors, Inc., whose stockholders-own all the Employer's stock.We find that these employees are essen-tially plant clericals.Accordingly,we shall include them in the unit.Assistant manager:Although this employee has the title of as-sistant manager,it appears from the record that he has no authorityover any employee,that he has the same power to make recon-imenda-tions as do the other employees,and that he is not in charge of thewarehouse operation when the manager is absent.His primary job,which is that of troubleshooter, is to handle customers' complaints re-garding faulty shipments of goods ordered from the Employer. Forthis purpose,he has an office on the warehouse floor where he has fre-quent contact with the warehouse employees.On the basis of the fore-going, we find that the assistant manager(troubleshooter)has a suffi-cient community of interest with the warehouse employees to be in-,cluded with them.Therefore, we shall include him in the unit.Secretary:This employee types letters for the manager and as-sistant manager.She also helps the billing clerk, inventory controlclerk, and price and location clerk. She has no access to material of aconfidential nature.We find that the secretary is essentially a plantclerical.Accordingly,we shall include her in the unit.Outside salesmen:There are two groups of outside salesmen-thecity salesmen and the State salesmen. In the former group are twoemployees who alternately work in the warehouse and sell in the cityevery other day of the week. The State salesmen, who work outsidethe city of Birmingham,usually return to the warehouse about noonof Friday,and work the rest of that day and Saturday in the ware-house.We find that all the outside salesmen considered as a grouplack a sufficient community of interest with the employees sought bythe Petitioner to be included in the unit.Accordingly,we shall ex-clude them.'6 AmericanFactors Limited,109 NLRB 834 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties referred to the Board the question of the inclusion ofone part-time employee who regularly works from 2 p. in. to 5:30p.m., 6 days a week in the warehouse. The record reveals that thisemployee performs duties similar to those of the full-time employees,and shares the same supervision and working conditions. It is theBoard's policy to include in the unit regular part-time employees inrelated categories, and also to permit such employees to vote in repre-sentation elections.6Accordingly, we shall include the one part-timeemployee in the bargaining unit as a regular part-time employee andallow him to vote in the election herein directed.Upon the entire record in this case, we find that the following em-ployees of the Employer at its Birmingham, Alabama, plant consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act :All parts counter men, pickers, porter, receiving clerk, shippingclerk, part-time warehouse employee, stock clerks, truckdriver, priceand location clerk, filing clerk (Miss Murchinson), inventory controlclerks, specifier, billing clerk, daily report clerk, secretary and assistantmanager (troubleshooter), but excluding all outside salesmen, guards,watchmen, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the above De-cision and Direction of Election.eL Antonsanti, Inc,100 NLRB 1485, at 1486The Union News CompanyandTheatre&Amusement ServiceEmployees Local 54, Building Service Employees InternationalUnion,AFL.'Case No. 2-RC-7468.May 4,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George V. Byrnes, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer a New York corporation which is a wholly ownedsubsidiary of the American News Company, owns and operates in ex-cess of 1,200 restaurants, newsstands, drug stores, lunch counters, bookand toy shops, and other miscellaneous retail establishments located inapproximately 30 States.During 1953, the gross annual income fromthese multistate operations exceeded $70,000,000.I The Petitioner's name appears as amended at the hearing112 NLRB No. 82.